Title: Thomas Jefferson to Tadeusz Kosciuszko, 16 April 1811
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
            
              My dear General & friend
              Monticello Apr. 16. 1811.
            
            My last letter to you was of the 26th of February of the last year. knowing of no particular conveyance, I confided it to the department of State, to be put under the cover of their public despatches to Genl Armstrong or mr Warden. not having been able to learn whether it ever got to hand, I now inclose a duplicate.knowing your affections to this country, and the interest you take in whatever concerns it, I therein gave you a tableau of it’s state when I retired from the administration. the difficulties & embarrasments still continued in our way by the two great belligerent powers, you are acquainted with. in other times, when there was some profession of regard for right, some respect to reason, when a gross violation of these marked a deliberate design of pointed injury, these would have been causes of war. but when we see two nations antagonists contending ad internecionem, so eager for mutual destruction as to disregard all means, to deal their blows in every direction regardless on whom they may fall, prudent bystanders, whom some of them may wound, instead of thinking it cause to join in the Maniac contest, get out of the way as well they can, and leave the Cannibals to mutual ravin. it would have been perfect Quixotism in us to have encountered these Bedlamites, to have undertaken the redress of all wrongs against a world avowedly rejecting all regard to right. we have therefore remained in peace, suffering frequent injuries, but, on the whole, multiplying, improving, prospering beyond all example. it is evident to all that in spite of great losses much greater gains have ensued. when these heroes gladiators  shall have worried each other into ruin or reason, instead of lying among the dead on the bloody Arena, we shall have acquired a growth & strength which will place us hors d’insulte. peace then is has been our principle, peace is our interest, and peace has saved to the world this only plant of free and rational government now existing in it. if it can still be preserved, we shall soon see the final extinction of our national debt, & liberation of our revenues for the defence or improvement of our country. these revenues will be levied entirely on the rich, the business of houshold manufacture being now so established that the farmer & labourer clothes himself entirely. the rich alone use imported articles, and on these alone the whole taxes of the general government are levied. the poor man who uses nothing but what is made in his own farm or family, or within his own country, pays not a farthing of tax to the general government, but on his salt: & should we go into that manufacture also, as is probable, he will pay nothing. our revenues liberated by the discharge of the public debt, & it’s surplus applied to canals roads, schools Etc the farmer will see his government supported, his children educated, and the face of his country made a paradise, by the contributions of the rich alone, without his being called on to spare a cent from his earnings. however therefore we may have been reproached for pursuing our Quaker system, time will affix the stamp of wisdom on it, and the happiness & prosperity of our citizens will attest it’s merit. and this, I believe is the only legitimate object of government, and the first duty of governors, and not the slaughter of men, & devastation of the countries placed under their care, in pursuit of a fantastic honor, unallied to virtue or happiness; or in gratification of the angry passions, or the pride of administrators, excited by personal incidents, in which their citizens have no concern. some merit will be ascribed to the converting such times of destruction into times of growth & strength for us.And behold! another example of man rising in his might, and bursting the chains of his oppressor, and in the same hemisphere. Spanish America is all in revolt. the insurgents are triumphant in many of the states, & will be so in all. but there the danger is that the cruel arts of their oppressors have enchained their minds, have kept them in the ignorance of children, and as incapable of self-government as children. if the obstacles of bigotry & priest-craft can be surmounted we may hope that Common sense will suffice to do everything else. God send them a safe deliverance.As to the private matter explained in my letter of Feb. 26. the time I shall have occasion for your indulgence will not be longer than there stated, & may be shortened if either your convenience, or will should require it. God bless you, & give you many years of health & happiness, & that you may live to see more of the liberty you love than present appearances promise.
            
              Th:
              Jefferson
          
          
            P.S. mr Barnes is now looking out for bills for your usual annual remittance.
          
        